Citation Nr: 1535814	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability and, if so, whether service connection is warranted.

REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION


The Veteran served on active duty from September 1974 to February 1975 and additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his December 2009 substantive appeal, the Veteran requested a Board hearing at a local VA office.  In March 2010, the Veteran confirmed his desire for a Travel Board hearing.  In a statement received in July 2011, the Veteran altered his request stating that he would like to appear at the RO for a Board Teleconference hearing.

In February 2015, the RO received a VA and Social Security Administration (SSA) Prisoner Computer Match form which showed that the Veteran had been incarcerated in the Fresno County jail on September 18, 2014.  There was no date of release in the report.  In July 2015, the RO contacted the Fresno County jail and confirmed that the Veteran was incarcerated on September 18, 2014 for a misdemeanor and it was reported that a court date was pending.  No date of release was reported.

There is no letter of record notifying the Veteran or his representative of the date and time of a scheduled Board hearing, but the record reflects that a videoconference hearing was scheduled for August 2015 and the Veteran was reported as a "no show."  

Although it is not entirely clear, it appears that the Veteran did not appear for his hearing because he was incarcerated.  
Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules Travel Board and Board video-conference hearings, a remand of these matters to the RO for rescheduling of the Veteran's Board hearing is warranted. 

However, it appears that the Veteran continues to be incarcerated, and as such, scheduling him for a hearing may be problematic.  The RO should clarify whether the Veteran remains incarcerated prior to taking any further action.

The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

VA has procedures to accommodate incarcerated claimants who request a hearing. See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. I, ch. 4 sec. 1 (j) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  In addition, 38 C.F.R. § 20.700(e) provides for electronic hearings where "suitable facilities and equipment are available . . ." and that "any such hearing will be in lieu of a hearing held by personally appearing before. . .the Board."  38 C.F.R. § 20.700(e).  If the Veteran is unable to or does not wish to appear in person, VA regulations also allow for the submission of an audio cassette with testimony from the Veteran, or as previously mentioned, oral argument from the Veteran's representative.  38 C.F.R. § 20.700(d).  In addition, the Veteran's representative is free to present written argument in lieu of a hearing.

As the Veteran has not withdrawn his hearing request, the Board finds that a remand is in order to determine whether his hearing request can be facilitated to the extent possible through applicable VA regulations and in accordance with his due process rights.  Although VA does not have authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a Veteran so that VA can provide him the necessary hearing at the closest RO, the RO should inquire as to whether the correctional institution has the facilities or equipment to support an electronic videoconference hearing.  In addition, and as noted, when a Veteran is incarcerated, a claimant's representative will be permitted to present evidence and call witnesses on behalf of the claimant.  M21-1 MR, pt. I, ch.4, sec. 1(i)-(j).  VA is required to provide the Veteran with another opportunity for a hearing and alternatively, his representative may present witnesses and evidence on his behalf.  Moreover, the Veteran may defer his appeal if he is to be released from incarceration in the near future, provide oral argument on an audio cassette to be transcribed, or submit written argument.

To ensure that due process requirements are met, the RO should give the Veteran the opportunity to clarify his incarceration status, and to proceed with the appropriate action for scheduling a hearing following such clarification.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be contacted to clarify whether the Veteran continues to be incarcerated and if so, his anticipated release date.

2.  Thereafter, based on the Veteran's response to the above request for clarification of his incarceration status, the RO should take all indicated action in order to address the feasibility of scheduling the Veteran for a hearing in connection with his pending claim in this appeal. 

(a) If the Veteran is not incarcerated or will be released within a reasonable time, he should be scheduled for a videoconference hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing and such notice must be associated with the claims file.  See 38 C.F.R. § 20.704(b). 

(b) If the Veteran is still incarcerated, take all indicated action in order to address the feasibility of scheduling the Veteran for a Board hearing in connection with his claim pending in this appeal.  This should include contacting the correctional facility where the Veteran is incarcerated and inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the facility via videoconference, or at the RO (either in person or via videoconference). 

If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating his hearing request, bearing in mind that he is represented in his appeal.  See 38 C.F.R. § 20.700(b), (d) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form an audio cassette).  Thus, if it is not feasible for the Veteran to attend a hearing, inquire as to whether the Veteran's representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf. 

If accommodations are feasible, make arrangements to schedule the Veteran for a hearing in accordance with applicable procedures.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i).  The Veteran and his representative should be notified of the time and place to report for the hearing and such notice must be associated with the claims file. 

If the scheduling of a VA hearing is not feasible in this case, written documentation to that effect should be included in the claims file.
 
3. Thereafter, the matter on appeal should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




